DETAILED ACTION
1.	This action is responsive to the communication filed on March 19, 2020.  Claims 1-20 are pending.  At this time, claims 1-20 are rejected.
Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

4.	Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  
Claim 1 recites “A method, comprising: communicating, by a network device, with another network device via a media access control security (MACsec) key agreement (MKA) communication link, wherein an MKA session has been established between the network device and the other network device; determining, by the network device, that the other network device is unavailable; causing, by the network device and based on determining that the other network device is unavailable, an MKA state of the network device to be placed in a paused state; receiving, by the network device and after causing the MKA state of the network device to be placed in the paused state, a packet from the other network device via the MKA communication link; determining, by the network device and based on the packet, that the MKA session has not ended; and continuing, by the network device and based on the MKA session having not ended, the MKA session by reactivating the MKA state.”  There is lack/insufficient antecedent basis for these bolded limitation in the claim.  Appropriate correction is required by the 
Claims 2-9 are dependent claims of claim 1, thus they are rejected with the same rationale applied against claim 1 above.
Claim 10 recites “A network device, comprising: one or more memories; and one or more processors to: communicate with another network device via a media access control security (MACsec) key agreement (MKA) communication link, wherein an MKA session has been established between the network device and the other network device; cause, based on communicating with the other network device, information associated with an MKA state of the network device and information associated with the MK<A session to be stored in a data structure; determine that the network device 1s to become unavailable at a particular time; send, to the other network device and based on determining that the network device is to become unavailable at the particular time, an MKA packet indicating that the network device is to become unavailable; determine, after the particular time, that the network device has become available; and cause, after determining that the network device has become available, the network device to be updated based on the information associated with the MKA state of the network device and the information associated with the MKA session stored in the data structure.”  There is lack/insufficient antecedent basis for these bolded limitations above in the claim.  Appropriate correction is required by the applicant.  Please also correct all dependent claims that have recited with the similar phrase or terminology.
Claims 11-15 are dependent claims of claim 10, thus they are rejected with the same rationale applied against claim 10 above.
Claim 16 recites “A non-transitory computer-readable medium storing instructions, the instructions comprising: one or more instructions that, when executed by one or more processors of a network device, cause the one or more processors to: communicate with another network device via a media access control security (MACsec) key agreement (MKA) communication link, wherein an MKA session has been established between the network device and the other network device; cause, based on communicating with the other network device, information associated with an MKA state of the network device and information associated with the MKA session to be stored the other network device via the MKA communication link; determine, based on sending the MKA packet to the other network device via the MKA communication link, that the MKA session has not ended; and perform, by the network device and based on determining that the MKA session has not ended, at least one action.”  There is lack/insufficient antecedent basis for these bolded limitations above in the claim.  Appropriate correction is required by the applicant.  Please also correct all dependent claims that have recited with the similar phrase or terminology.
Claims 17-20 are dependent claims of claim 16, thus they are rejected with the same rationale applied against claim 16 above.
Allowable Subject Matter
5.	Claims 1-20 would only be allowable if applicant amends to overcome the 35 USC 112 rejection without removing or alternating any part of the original limitations of independent claim 1, 10, and claim 16 that broadening the scope of the invention or introducing the new matter.
Information Disclosure Statement
6.	The information disclosure statement (IDS) filed on October 5, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	a.	Weis; Brian et al. (US 8719567 B2) discloses Enabling QoS For MACsec Protected Frames (see Title).

c.	Wakumoto; Shaun K. et al. (US 20160036813 A1) discloses EMULATE VLANS USING MACSEC (see Title).
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thanhnga B. Truong whose telephone number is 571-272-3858. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yin-Chen Shaw can be reached at 571-272-8878.  The fax and   phone numbers for the organization where this application or proceeding is assigned is 571-273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 571-272-2100.

/THANHNGA B TRUONG/Primary Examiner, Art Unit 2438                                                                                                                                                                                                        
January 26, 2022